   $2 $ Case    2:20-mj-04385-DUTY
            $SSOLFDWLRQ                            Document
                             IRU D :DUUDQW E\ 7HOHSKRQH RU                1 Filed
                                                           2WKHU 5HOLDEOH (OHFWURQLF    09/15/20
                                                                                     0HDQV         Page 1 of 31 Page ID #:1


                                        81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRU WKH
                                                        &HQWUDO 'LVWULFW RI &DOLIRUQLD

                  ,Q WKH 0DWWHU RI WKH 6HDUFK RI
           7KH SUHPLVHV ORFDWHG DW  (DVW WK 6WUHHW                         &DVH 1R
              /RV $QJHOHV &DOLIRUQLD                                                  2:20mj4385 Duty
               GHVFULEHG IXUWKHU LQ $WWDFKPHQW $




       $33/,&$7,21 )25 $ :$55$17 %< 7(/(3+21( 25 27+(5 5(/,$%/( (/(&7521,& 0($16
           , D IHGHUDO ODZ HQIRUFHPHQW RIILFHU RU DQ DWWRUQH\ IRU WKH JRYHUQPHQW UHTXHVW D VHDUFK ZDUUDQW DQG VWDWH XQGHU
   SHQDOW\ RI SHUMXU\ WKDW , KDYH UHDVRQ WR EHOLHYH WKDW RQ WKH IROORZLQJ SHUVRQ RU SURSHUW\ (identify the person or describe the
   property to be searched and give its location):

         See Attachment A-1
   ORFDWHG LQ WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD WKHUH LV QRZ FRQFHDOHG (identify the person or describe the property to be seized)
         See Attachment B
             7KH EDVLV IRU WKH VHDUFK XQGHU )HG 5 &ULP 3  F LV (check one or more)
                      HYLGHQFH RI D FULPH
                      FRQWUDEDQG IUXLWV RI FULPH RU RWKHU LWHPV LOOHJDOO\ SRVVHVVHG
                      SURSHUW\ GHVLJQHG IRU XVH LQWHQGHG IRU XVH RU XVHG LQ FRPPLWWLQJ D FULPH
                      D SHUVRQ WR EH DUUHVWHG RU D SHUVRQ ZKR LV XQODZIXOO\ UHVWUDLQHG
             7KH VHDUFK LV UHODWHG WR D YLRODWLRQ RI
               Code Section                              Offense Description

                86&   D                        3RVVHVVLRQ ZLWK ,QWHQW WR 'LVWULEXWH &RQWUROOHG 6XEVWDQFH

             7KH DSSOLFDWLRQ LV EDVHG RQ WKHVH IDFWV
                   See attached Affidavit
                      &RQWLQXHG RQ WKH DWWDFKHG VKHHW
           'HOD\HG QRWLFH RI            GD\V give exact ending date if more than 30 days                                    LV UHTXHVWHG
         XQGHU  86&  D WKH EDVLV RI ZKLFK LV VHW IRUWK RQ WKH DWWDFKHG VKHHW
                                                                                            $1*(/,&$ &+,/'6
                                                                                                    Applicant’s signature

                                                                                         $QJHOLFD &KLOGV '($ 6SHFLDO $JHQW
                                                                                                    Printed name and title

$WWHVWHG WR E\ WKH DSSOLFDQW LQ DFFRUGDQFH ZLWK WKH UHTXLUHPHQWV RI )HG 5 &ULP 3  E\ WHOHSKRQH

           30
'DWH BBBBBBBBBBBBBBBBBBB
                                                                                                    JJudge
                                                                                                       d ’s signature

&LW\ DQG VWDWH /RV $QJHOHV &$                                                 +RQ 3HGUR 9 &DVWLOOR 86 0DJLVWUDWH -XGJH
                                                                                                    Printed name and title

$86$ .HYLQ % 5HLG\ [
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 2 of 31 Page ID #:2



                            ATTACHMENT A-1
PREMISES TO BE SEARCHED

     1.   The premises to be searched is the property located at

645 East 95th Street, Los Angeles, California, 90002-1914

(“SUBJECT PREMISES 1”).     The search includes the garage,

driveway, attic, or crawl space, any backyard (as well as sheds

or storage space), and any vehicles whether parked in the garage

or driveway, of SUBJECT PREMISES 1.




                                       i
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 3 of 31 Page ID #:3



                              ATTACHMENT B
I.   ITEMS TO BE SEIZED
     1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 21 U.S.C.

§ 841(a)(1) (distribution, or possession with intent to

distribute, controlled substances) and 21 U.S.C. § 846

(conspiracy and attempt to distribute controlled substances)

(the “Subject Offenses”), namely:

          a.    Any controlled substance, controlled substance

analogue, or listed chemical;

          b.    Items and paraphernalia for the manufacturing,

distributing, packaging, sale, or weighing of controlled

substances, including scales and other weighing devices, plastic

baggies, food saver sealing devices, heat sealing devices,

balloons, packaging materials, containers, and money counters;

          c.    Items used in the packaging of currency for

consolidation and transportation, such as money-counting

machines, money wrappers, carbon paper, rubber bands, duct tape

or wrapping tape, plastic wrap or shrink wrap, and plastic

sealing machines;

          d.    United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks,

traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and data, records,

documents, or information (including electronic mail, messages

over applications and social media, and photographs) pertaining

to, obtaining, possessing, using, applications for, or

                                      vi
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 4 of 31 Page ID #:4



transferring money over $1,000, such as bank account records,

cryptocurrency records and accounts;

          e.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply of

controlled substances, or drug customers, including calendars,

address books, telephone or other contact lists, pay/owe

records, distribution or customer lists, correspondence,

receipts, records, and documents noting price, quantities,

and/or times when drugs were bought, sold, or otherwise

distributed, whether contained in hard copy correspondence,

notes, emails, text messages, photographs, videos (including

items stored on digital devices), or otherwise;

          f.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          g.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

          h.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

                                      vii
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 5 of 31 Page ID #:5



Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

          i.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of drugs;

          j.    Contents of any calendar or date book;

          k.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

          l.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

          m.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,



                                     viii
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 6 of 31 Page ID #:6



as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.



                                      ix
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 7 of 31 Page ID #:7



      3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)
      4.   In searching digital devices (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.         The

                                       x
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 8 of 31 Page ID #:8



government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

          b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

          c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

                                      xi
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 9 of 31 Page ID #:9



was encountered, including how it was immediately apparent

contraband or evidence of a crime.

          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

          f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

          g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          h.    After the completion of the search of the digital

devices, the government shall not access digital data falling



                                      xii
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 10 of 31 Page ID #:10



outside the scope of the items to be seized absent further order

of the Court.

        5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

             a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

             b.   Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

             c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

             d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

             e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

             f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

             g.   Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

        6.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

                                      xiii
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 11 of 31 Page ID #:11



assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

      7.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress SPENCER’s or BRIDGES’s

thumb- and/or fingers onto the fingerprint sensor of the digital

device (only when the device has such a sensor), and direct

which specific finger(s) and/or thumb(s) shall be depressed; and

(2) hold the device in front of SPENCER’s or BRIDGES’s face with

his or her eyes open to activate the facial-, iris-, or retina-

recognition feature, in order to gain access to the contents of

any such device.     In depressing a person’s thumb or finger onto

a device and in holding a device in front of a person’s face,

law enforcement may not use excessive force, as defined in

Graham v. Connor, 490 U.S. 386 (1989); specifically, law
enforcement may use no more than objectively reasonable force in

light of the facts and circumstances confronting them.

The special procedures relating to digital devices found in this

warrant govern only the search of digital devices pursuant to

the authority conferred by this warrant and do not apply to any

search of digital devices pursuant to any other court order.




                                       xiv
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 12 of 31 Page ID #:12



                                AFFIDAVIT
      I, Angelica Childs, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT
      1.   This affidavit is made in support of a criminal

complaint and arrest warrant against Howard Shavell SPENCER

(“SPENCER”) for a violation of 21 U.S.C. § 841(a)(1), (b)(1)(C)

(distribution of cocaine base).

      2.   This affidavit is also made in support of an

application for a warrant to search:

           a.    The premises located at 645 East 95th Street, Los

Angeles, California, 90002-1914, as described further in

Attachment A-1 (“SUBJECT PREMISES 1”);

           b.    The premises located at 914 East 90th Street, Los

Angeles, California, 90002, as described further in Attachment

A-2 (“SUBJECT PREMISES 2”);

           c.    A white Kia1 bearing California license plate

number 7RFZ294, as described further in Attachment A-3 (the

“SUBJECT VEHICLE”);

           d.    The person of SPENCER, as described further in

Attachment A-4; and

           e.    The person of Renae Lynnet BRIDGES (“BRIDGES”),

as described further in Attachment A-5.




      1Based on surveillance of the SUBJECT VEHICLE, DEA agents
believe that the model of the SUBJECT VEHICLE is a Kia Forte.
However, agents have been unsuccessful in attempts to confirm
the exact model of the SUBJECT VEHICLE.
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 13 of 31 Page ID #:13



      3.     The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. § 841(a)(1) (distribution of, and possession with intent

to distribute, controlled substances) and 21 U.S.C. § 846

(conspiracy and attempt to distribute controlled substances)

(the “Subject Offenses”), as described more fully in Attachment

B.   Attachments A-1, A-2, A-3, A-4, A-5, and B are incorporated

herein by reference.

      4.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrants and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                      II.   BACKGROUND OF AFFIANT
      5.     I am a Special Agent with the United States Department

of Justice, Drug Enforcement Administration (“DEA”), and have

been so employed since August 2019.

      6.     I have received and completed formal training that

included a 16-week DEA training program in Quantico, Virginia,

including specialized training in the investigation of major

narcotics trafficking organizations.        I have participated in the

debriefing of defendants and informants who had personal

                                        2
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 14 of 31 Page ID #:14



knowledge regarding major narcotics trafficking organizations.

Additionally, I have participated in many aspects of drug

investigations, such as extensive hours of conducting

surveillance.    Through my training and experience, I am familiar

with narcotics traffickers’ methods of operation, including the

manufacture, storage, transportation, and distribution of

narcotics, the collection of money that represents the proceeds

of narcotics trafficking, and money laundering.          I am also

familiar with the sophisticated methods that drug organizations

use to avoid detection by law enforcement.

                    III. SUMMARY OF PROBABLE CAUSE
      7.   In July 2019, the Los Angeles Police Department

(“LAPD”), Bureau of Alcohol, Tobacco, Firearms and Explosives

(“ATF”), and DEA began working on an investigation of drug

trafficking in the Watts neighborhood of Los Angeles.           Over the

course of that investigation, a Confidential Source (the “CS”)2

made multiple controlled purchases of cocaine base from SPENCER

at SUBJECT PREMISES 1.      Specifically, the CS purchased what DEA

laboratory testing confirmed to be a mixture and substance

containing crack cocaine from SPENCER at SUBJECT PREMISES 1 on


      2The CS has been an active informant for ATF since January
26, 2011. The CS has worked on several cases with ATF
conducting hundreds of controlled purchases of firearms and
narcotics and has introduced several undercover ATF agents to
individuals engaged in illegal firearms and narcotics
trafficking. The CS has testified as a witness for the
government in several federal and state cases leading to the
convictions of several defendants in the Los Angeles area. The
CS has also worked in a similar capacity for several other
federal/local law enforcement agencies over the past 25 years.
The CS has been paid a total of approximately $69,000 for
his/her services.
                                   3
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 15 of 31 Page ID #:15



the following occasions and in the following approximate

amounts: July 30, 2019 (0.7 grams); August 13, 2019 (2.561

grams); September 4, 2019 (5.16 grams); September 11, 2019

(6.556 grams); and October 16, 2019 (5.446 grams).

      8.     During the August 13, 2019 drug transaction, SPENCER

told the CS that he did not have the amount of crack cocaine

that the CS requested and told the CS that a woman was on her

way with the drugs.     Law enforcement saw BRIDGES, driving the

SUBJECT VEHICLE, pull up to SUBJECT PREMISES 1.          BRIDGES then

walked into SUBJECT PREMISES 1, asked SPENCER for a plate, and

went into a bedroom with SPENCER.       SPENCER eventually left the

bedroom with BRIDGES and sold the CS cocaine base.          Further,

just ten minutes before the October 16, 2019 drug transaction,

law enforcement saw BRIDGES drive up to SUBJECT PREMISES 1 in

the SUBJECT VEHICLE, enter the SUBJECT PREMISES 1 for a short

time, and depart.     BRIDGES is the registered owner of the

SUBJECT VEHICLE and law enforcement databases list her address

as SUBJECT PREMISES 2.

                     IV. STATEMENT OF PROBABLE CAUSE
      9.         Based on my review of law enforcement reports and

field notes, and my discussions with other law enforcement

officers, I know the following:

            A.   SPENCER sells the CS approximately 0.7 grams of
                 Crack Cocaine at SUBJECT PREMISES 1
      10.    On July 30, 2019, DEA agents and the CS traveled to

South Avalon Boulevard, near East 98th Street, in Los Angeles in

an effort to contact drug dealers and make controlled purchases


                                        4
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 16 of 31 Page ID #:16



from them.    Agents searched the CS and his/her vehicle for

currency and contraband with negative results.         The CS was then

provided devices to covertly audio and video record the planned

controlled purchase, as well as $60 in official funds.

             a.     At approximately 1:50 p.m., investigators

established surveillance in the area of East 98th Street and
South Avalon Boulevard, Los Angeles, California.          At

approximately 2:00 p.m., law enforcement escorted the CS to the

same area.    The CS then began talking to unidentified

individuals in the area to attempt a purchase of crack cocaine.

The CS was not successful at that location.

             b.     At approximately 2:17 p.m., the CS made contact

with an unidentified male, who called himself “Steve,” in the

vicinity of East 97th Street and South Avalon Boulevard in hopes

that Steve would be able to purchase crack cocaine for the CS.

Steve was also initially unsuccessful.

             c.     At approximately 2:23 p.m., Steve advised the CS

that there was a location on East 95th Street that would sell

drugs to him/her.      The CS then followed Steve to SUBJECT

PREMISES 1.

             d.     At approximately 2:30 p.m., the CS and Steve

arrived at SUBJECT PREMISES 1.       The CS met a male in the

driveway, later identified as SPENCER, who introduced himself as

“Pook” or “Pookie.”      The CS and Steve then walked to the back

yard, where the CS purchased approximately 0.7 grams of crack

cocaine from SPENCER for $50 at the back door of SUBJECT

PREMISES 1.       The CS asked SPENCER for a way to contact him in

                                        5
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 17 of 31 Page ID #:17



the future.        SPENCER then provided the CS with a business card

including his telephone number, 323-534-2849, and stated “that’s

me.”

              e.     At approximately 2:34 p.m., the CS exited the

SUBJECT PREMISES 1, returned to his/her car, and was escorted

back to the LAPD Station.       Agents took possession of the drug

exhibit and searched the CS and the CS’s vehicle for contraband

with negative results.3       A later DEA laboratory analysis of the

drugs confirmed it to be approximately 0.715 grams of cocaine

base.

              f.     Subsequent law enforcement database searches

showed SPENCER to be a resident of SUBJECT PREMISES 1. SPENCER’s

California Department of Motor Vehicles (“DMV”) photograph

matched the covert recording of the individual who sold the

drugs to the CS.       Additionally, on August 1, 2019, ATF agents

met with the CS and showed him/her a six-pack photo lineup.            The

CS positively identified SPENCER as the individual who sold

him/her the crack cocaine on July 30, 2019.

        B.    Additional Controlled Purchases of Crack Cocaine from
              SPENCER--On Two Occasions, Supplied by BRIDGES.
        11.   On August 13, 2019, DEA agents and the CS again

traveled to SUBJECT PREMISES 1 in an effort to make a controlled

purchase from SPNECER.       Agents searched the CS and his/her


        3
       Agents generally followed this pre- and post-deal
procedure for each of the controlled purchases discussed in this
affidavit, each of which were audio and video recorded, with the
exception of two transactions that took place on September 11,
2019 and October 16, 2019. Technical difficulties resulted in
the absence of audio/video recordings for these two
transactions.
                                   6
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 18 of 31 Page ID #:18



vehicle for currency and contraband with negative results.           The

CS was then provided devices to covertly record the planned

controlled purchase, as well as $500 in official funds.

             a.    At approximately 3:15 p.m., investigators

established surveillance in the area of SUBJECT PREMISES 1.            At

approximately 3:18 p.m., law enforcement escorted the CS to the

same area.    The CS subsequently parked in the vicinity of

SUBJECT PREMISES 1.

             b.    At approximately 3:25 p.m., the CS made contact

with SPENCER at SUBJECT PREMISES 1. The CS asked SPENCER for

$440 worth of drugs and SPENCER asked that the CS return to the

residence in forty-five minutes to purchase the drugs.

             c.    At approximately 4:39 p.m., the CS returned to

SPENCER’s residence and SPENCER told him/her that an

unidentified female was on the way to the residence with the

drugs.    Shortly after, the SUBJECT VEHICLE arrived at the

SUBJECT PREMISES 1.4     LAPD Detective Dominguez observed the CS,

SPENCER, and the unidentified female who exited the car, later

identified as BRIDGES, go into SUBJECT PREMISES 1.          In a

subsequent debriefing, the CS stated that once the three of them

walked into SUBJECT PREMISES 1, SPENCER and BRIDGES walked to

the kitchen.      BRIDGES asked for a plate, and then both BRIDGES

and SPENCER went into the bedroom, out of sight of the CS.

      4The SUBJECT VEHICLE was also seen earlier in the afternoon
at SUBJECT PREMISES 1. A female, later identified as BRIDGES,
was observed entering the SUBJECT PREMISES 1 before the CS
purchased drugs from SPENCER. BRIDGES was observed by law
enforcement exiting SUBJECT PREMISES 1 and departing the area in
the SUBJECT VEHICLE only to be seen later in the afternoon,
returning to SUBJECT PREMISES 1 to complete the drug deal.
                                   7
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 19 of 31 Page ID #:19



SPENCER then returned from the bedroom alone and sold the crack

cocaine to the CS.

            d.   At approximately 4:44 p.m., the CS purchased $150

worth of drugs from SPENCER.       Subsequently, the CS returned to

his/her car, and was escorted back to the LAPD Station.

            e.   Based on my training and experience, and the

proximity in time between BRIDGES’s arrival and SPENCER’s

distribution of crack cocaine to the CS, I believe that BRIDGES

supplied SPENCER with the crack cocaine that he eventually

distributed to the CS.

            f.   At approximately 4:47 p.m., after the CS had

left, Detective Dominguez observed BRIDGES leave SUBJECT

PREMISES 1 in the SUBJECT VEHICLE.          Surveillance units followed

the SUBJECT VEHICLE and at 4:51 p.m., DEA agents observed the

SUBJECT VEHICLE park at SUBJECT PREMISES 2.

            g.    A later DEA laboratory analysis of the drugs

purchased by the CS on August 13, 2019, confirmed it to be

approximately 2.561 grams of cocaine base.

      12.   On September 4, 2019, at approximately 11:55 a.m., the

CS placed a call to SPENCER and discussed meeting around 1:30

p.m. to buy $300 worth of crack cocaine.         DEA agents and the CS

traveled to SUBJECT PREMISES 1 in an effort to make a controlled

purchase from SPENCER.      Agents searched the CS and his/her

vehicle for currency and contraband with negative results.           The

CS was then provided devices to covertly record the planned

controlled purchase, as well as $300 in official funds.



                                        8
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 20 of 31 Page ID #:20



            a.    At approximately 1:40 p.m., investigators

established surveillance in the area of SUBJECT PREMISES 1. At

approximately 1:50 p.m., law enforcement escorted the CS to the

meet location.    The CS subsequently parked in the vicinity of

SUBJECT PREMISES 1.

            b.    Shortly after the CS arrived near the SUBJECT

PREMISES 1, the CS entered SUBJECT PREMISES 1, purchased

suspected crack cocaine from SPENCER, and left.

            c.    At approximately 1:56 p.m., the CS returned to

his/her car, and was escorted back to the LAPD Station.           Agents

took possession of the drug exhibit and searched the CS and the

CS’s vehicle for contraband with negative results.          Subsequent

DEA laboratory analysis identified the drug exhibit to be

approximately 5.16 grams of cocaine base.

            d.    At a subsequent debrief, the CS stated that the

CS knocked on the front door of SUBJECT PREMISES 1, did not see

SPENCER, knocked on the side door, and then SPENCER opened the

side door to let the CS inside.       The CS placed his/her buy money

on the bed and SPENCER grabbed a bag of drugs from the

nightstand next to the bed.      SPENCER then handed the CS the

drugs, picked up the money from the bed, and placed the money on

the nightstand.

      13.   On September 11, 2019, DEA agents and the CS traveled

to SUBJECT PREMISES 1, in an effort to make a controlled

purchase from SPNECER.      Through a series of recorded phone calls

with SPENCER on September 10 and 11, 2019, the CS arranged to

meet with SPENCER around 2:00 p.m. on September 11 to buy crack

                                        9
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 21 of 31 Page ID #:21



cocaine.   Agents searched the CS and his/her vehicle for

currency and contraband with negative results.         The CS was then

provided devices to covertly record5 the planned controlled
purchase, as well as $1,000 in official funds.

           a.    At approximately 1:05 p.m., law enforcement

established surveillance in the area of the SUBJECT PREMISES 1.

At approximately 1:23 p.m., law enforcement observed BRIDGES

depart SUBJECT PREMISES 1 in the SUBJECT VEHICLE.          Law

enforcement followed the SUBJECT VEHICLE and saw it park at

SUBJECT PREMISES 2.

           b.     At approximately 2:15 p.m., investigators

established surveillance in the area of the SUBJECT PREMISES 1.

At approximately 2:17 p.m., law enforcement escorted the CS to

the meet location.     The CS subsequently parked in the vicinity

of SUBJECT PREMISES 1.

           c.    At approximately 2:26 p.m., the CS approached the

SUBJECT PREMISES 1.      The CS stated that upon arriving, SPENCER

didn’t answer the front door.       The CS then heard SPENCER yell

from the back, so the CS proceeded to walk towards the backyard.

The CS saw SPENCER standing near the back door.          The CS told

SPENCER that s/he had $1,000 to spend. SPENCER told the CS that

he only had $300 worth of drugs ready, but he had more in powder

form and could cook it up.      The CS told SPENCER that s/he would

take $300 worth of crack now and shortly thereafter, SPENCER

called the CS inside and handed him/her the crack.


      5As stated above, this September 11, 2019 transaction was
not audio/visually recorded due to technical difficulties.
                                  10
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 22 of 31 Page ID #:22



            d.   At approximately 2:38 p.m., the CS returned to

his/her car with approximately suspected crack cocaine, and was

escorted back to the LAPD Station.        Agents took possession of

the drug exhibit and searched the CS and the CS’s vehicle for

contraband with negative results

            e.   Subsequent DEA laboratory analysis identified the

drug exhibit to be approximately 6.556 grams of cocaine base.

      14.   On October 16, 2019, DEA agents and the CS traveled to

SUBJECT PREMISES 1 in an effort to make another controlled

purchase from SPENCER.      Through a series of recorded phone calls

with SPENCER on October 15 and 16, 2019, the CS arranged to meet

with SPENCER in the afternoon on October 16, 2019 to buy crack

cocaine.    Agents searched the CS and his/her vehicle for

currency and contraband with negative results.         The CS was then

provided devices to covertly record the planned controlled

purchase,6 as well as $300 in official funds.
            a.   At approximately 3:22 p.m., investigators

established surveillance in the area of SUBJECT PREMISES 1.

Shortly after, law enforcement saw BRIDGES arrive alone at

SUBJECT PREMISES 1 in the SUBJECT VEHICLE.         BRIDGES got out of

the SUBJECT VEHICLE and walked into the SUBJECT PREMISES 1.            At

approximately 3:27 p.m., law enforcement saw BRIDGES leaving

SUBJECT PREMISES 1 in the SUBJECT VEHICLE.

            b.   At approximately 3:29 p.m., law enforcement

escorted the CS to the meet location.        The CS subsequently


      6Again, as stated above, the October 16, 2019 transaction
was not audio/visually recorded due to technical difficulties.
                                  11
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 23 of 31 Page ID #:23



parked near SUBJECT PREMISES 1.       The CS approached the front

door of SUBJECT PREMISES 1 and then subsequently walked around

through the side gate to the backyard of SUBJECT PREMISES 1.

Upon arriving at SUBJECT PREMISES 1, SPENCER didn’t answer the

door, so the CS placed a call to him.        SPENCER told the CS that

he was in the bathroom so the CS waited in the backyard.

Shortly after, SPENCER went to the backdoor and asked the CS how

much s/he wanted.     The CS said he wanted $300 worth of crack

cocaine.    A few minutes later, SPENCER called the CS into the

house once the crack cocaine was ready.        SPENCER then provided

the CS with the crack cocaine.

            c.   Based on my training and experience, and the

proximity in time between BRIDGES’s arrival and SPENCER’s

distribution of crack cocaine to the CS, I believe that BRIDGES

again supplied SPENCER with the crack cocaine that he eventually

distributed to the CS.

            d.   At approximately 3:46 p.m., the CS returned to

his/her car and was escorted back to the LAPD Station.

Subsequent DEA laboratory analysis identified the drug exhibit

to be approximately 5.446 grams of cocaine base.

      C.    Searches of Law Enforcement Databases and Recent
            Surveillance Establish that SPENCER and BRIDGES
            Currently Reside at SUBJECT PREMISES 1 and 2,
            Respectively, and BRIDGES Is the Registered Owner of
            the SUBJECT VEHICLE.
      15.    Through law enforcement database findings, it has

been determined that the SUBJECT VEHICLE is registered to

BRIDGES at SUBJECT PREMISES 2.       Furthermore, DEA agents



                                       12
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 24 of 31 Page ID #:24



conducting surveillance at SUBJECT PREMISES 2 on July 15, 2020,

approximately 11:21 a.m., saw BRIDGES enter SUBJECT PREMISES 2.

      16.   On August 6, 2020, the Honorable Alicia Rosenberg,

United States Magistrate Judge, issued a warrant in case number

2:20-MJ-03680, authorizing the GPS monitoring of SPENCER’s

cellular phone associated with his number, 323-534-2849.           Each

day during the 30-day GPS monitoring of SPENCER’s phone in

August and September 2020, pings reflected the phone’s location

as SUBJECT PREMISES 1.

      17.   Further, on August 11, 2020, from 5:00 p.m. to 6:30

p.m., GPS data showed that SPENCER’s phone traveled to the

vicinity of SUBJECT PREMISES 2.

            V.   TRAINING AND EXPERIENCE ON DRUG OFFENSES
      18.   Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

            a.   Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

            b.   Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

                                       13
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 25 of 31 Page ID #:25



illegal drugs.    The aforementioned records are often maintained

where drug traffickers have ready access to them, such as on

their cell phones and other digital devices, and in their

residences.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices and in their residence.         Drug traffickers

often keep records of meetings with associates, customers, and

suppliers on their digital devices and in their residence,

including in the form of calendar entries and location data.

           e.    Drug traffickers often use vehicles to transport

their narcotics and may keep stashes of narcotics in their

vehicles in the event of an unexpected opportunity to sell

narcotics arises.



                                       14
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 26 of 31 Page ID #:26



             f.    Drug traffickers often maintain on hand large

amounts of United States currency in order to maintain and

finance their ongoing drug trafficking businesses, which operate

on a cash basis.     Such currency is often stored in their

residences and vehicles.

             g.    Drug traffickers often keep drugs in places where

they have ready access and control, such as at their residence

or in safes.      They also often keep other items related to their

drug trafficking activities at their residence, such as digital

scales, packaging materials, and proceeds of drug trafficking.

These items are often small enough to be easily hidden and thus

may be kept at a drug trafficker’s residence even if the drug

trafficker lives with others who may be unaware of his criminal

activity.

             h.    It is common for drug traffickers to own multiple

phones of varying sophistication and cost as a method to

diversify communications between various customers and

suppliers.    These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

            VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES
      19.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

                                       15
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 27 of 31 Page ID #:27



           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

                                       16
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 28 of 31 Page ID #:28



who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      20.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

            b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

                                       17
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 29 of 31 Page ID #:29



      21.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.     Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

            b.     In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

            c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.      Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

                                       18
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 30 of 31 Page ID #:30



appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress SPENCER’s or BRIDGES’s thumb- and/or

fingers on the device(s); and (2) hold the device(s) in front of

SPENCER’s or BRIDGES’s face with his or her eyes open to

activate the facial-, iris-, and/or retina-recognition feature.

      22.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.




                                       19
Case 2:20-mj-04385-DUTY Document 1 Filed 09/15/20 Page 31 of 31 Page ID #:31



                             VII. CONCLUSION
      23.   For all the reasons described above, there is probable

cause to believe that SPENCER violated 21 U.S.C. § 841(a)(1),

(b)(1)(C) (Distribution of Cocaine Base).          Further, there is

probable cause to believe that the items listed in Attachment B,

which constitute evidence, fruits, and instrumentalities of

violations of the Subject Offenses will be found at or in

SUBJECT PREMISES 1, SUBJECT PREMISES 2, the SUBJECT VEHICLE, the

person of SPENCER, and the person of BRIDGES, as described in

Attachments A-1, A-2, A-3, A-4, and A-5, respectively.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                    day of
telephone on this ____
September, 2020.



HONORABLE 3('52 9 &$67,//2
UNITED STATES MAGISTRATE JUDGE




                                       20
